               Case 2:19-cv-00064-LGW-BWC Document 62 Filed 08/05/19 Page 1 of 4


                                                                           FILEB
                                                                   U.S. DISTRICT C@URT
                                                                               CK OIV.
                          3n        ?l9niteb              IBtsitritt
                         (or        ^ontl^ent Btsitrtct o(
                                                               G LERK
                                     fSntniettoitit Bititscton SO. DIST. OF
              JOSEPH POPPELL, et al.,

                   Plaintiffs,

                   V.                                            CV 2:19-064


              CARDINAL HEALTH INC., et al.

                   Defendants.


                                                  ORDER


                   Before the Court is a Motion to Reopen Case and Relief From

              Remand Order Pursuant to Federal Rule of Civil Procedure 60(b)(3)

              filed by Defendants Cardinal Health, Inc., Cardinal Health 108,

              LLC, Cardinal Health 110, LLC, Cardinal Health 112, LLC, Cardinal

              Health 113, LLC, Cardinal Health 116, LLC, Cardinal Health 200,

              LLC, Cardinal Health 414, LLC, McKesson Corporation, McKesson Drug

              Company,    LLC,    McKesson   Medical-Surgical,    Inc.,   and     McKesson

              Medical-Surgical Minnesota         Supply, Inc. (collectively, ''Moving

              Defendants").       Dkt. No. 55.    This Motion has been fully briefed

              and is ripe for review.        For the reasons that follow, the Motion

              is DENIED.


                   This action was originally filed in the Superior Court of

              Glynn County.       The Complaint sets forth a number of state law

              claims    against   two   groups   of   Defendants that   Plaintiffs       aver



A0 72A
(Rev. 8/82)
  Case 2:19-cv-00064-LGW-BWC Document 62 Filed 08/05/19 Page 2 of 4




illegally conspired to flood Glynn County with opiates.                       The first

group    of      Defendants    are     the    ''Distributor       Defendants"         that

allegedly illegally distributed the opioids to the second group of

Defendants,       the    "Pharmacy      Defendants,"       that        (as    the     name

indicates)        were   pharmacists         and    pharmacies        that    allegedly

illegally filled opioid prescriptions.                    The Defendants removed

this action to this Court.           The Court held, however, that removal

was improper because not all Defendants consented to removal as

required by the federal removal statutes.                  See Bailey v. Janssen

Pharmaceutica,       Inc.,     536     F.3d    1202,     1207   (11th        Cir.   2008)

("The unanimity rule requires that all defendants consent to and

join a notice of removal in order for it to be effective.").                            In

reaching      this   conclusion, the          Court    rejected       the    Distributor

Defendants'        arguments     that        the    Pharmacy      Defendants          were

fraudulently joined.          Thus, the Court ordered that this action be

remanded to the Superior Court of Glynn County.

        Now, the Distributor Defendants argue that the Court should

vacate     its    Remand     Order     because     one    of    the    non-consenting

Defendants,^ Charles          Robert    Lott,      allegedly    colluded       with    the



^ As Plaintiffs point out in their response brief to this Motion,
Lott was not the only Defendant who did not consent to removal.
Defendants Notice of Removal only lists eight of the twelve
Pharmacy Defendants as consenting to removal.        The Notice
ambiguously states that three of the Pharmacy Defendants "do not
object to removal." Dkt. No. 1 SI 112. The record is silent with
respect to the circumstances regarding the three Pharmacy
Defendants' non-objections.   Thus, it is unclear whether these
  Case 2:19-cv-00064-LGW-BWC Document 62 Filed 08/05/19 Page 3 of 4




Plaintiffs by entering into an agreement to settle with Plaintiffs

that required that Lott not consent to removal.                   The Moving

Defendants argue that such collusion occurred prior to the removal

of this action and that the agreement was not disclosed to the

Court or the Moving Defendants. These facts, the Moving Defendants

argue,   establish   fraud,     misrepresentation,       and   misconduct   by

Plaintiffs and Lott.


     Assuming arguendo that the Court's Order remanding this case

is reviewable pursuant to Federal Rule of Civil Procedure 60(b)(3),

Defendants'   Motion    fails   for   at   least   one    reason:   Lott    and

Plaintiffs had not settled at the time of removal.             Instead, Lott

and Plaintiffs had, at most, reached a preliminary agreement to

resolve their claims; a preliminary agreement is not a settlement

agreement.    There is no evidence that any preliminary agreement

was enforceable.       Plaintiffs still had (and have) the power to

prosecute their claims against Lott, and their efforts to settle

with Lott are a manifestation of this power.             Because at the time

of removal Lott      was a    properly joined      Defendant    who properly

withheld his consent to removal. Defendants' Motion rests on a

factual basis that is belied by the record.




three Defendants ^'consent[ed]" to removal within the meaning of
28 U.S.C. § 1446.      In any event, Charles Robert Lott refused to
consent.
  Case 2:19-cv-00064-LGW-BWC Document 62 Filed 08/05/19 Page 4 of 4




     Additionally, according to Defendants' own briefs. Defendants

themselves became aware prior to the remand hearing and order that

Plaintiffs were contemplating a settlement with the nonconsenting

Defendants.   For some reason. Defendants elected not to bring that

knowledge to this Court's attention until after they lost the

remand motion.


     For the reasons provided. Moving Defendants' Motion, dkt. no.

55, is DENIED.    Moving Defendants' motion for hearing, dkt. no.

60, is DENIED as moot.


     SO ORDERED, this 5th day of August, 2019.




                                 HON^XLISA GGDBEpr WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
